207 F.2d 775
Vane A. CAMERON and Raymond G. Franks, Petitioners,v.NATIONAL LABOR RELATIONS BOARD et al., Respondents.
No. 11851.
United States Court of AppealsSixth Circuit.
Oct. 23, 1953.

Robert Critchfield, John C. Johnston, Jr., Wooster, Ohio, for petitioner.
Geo. J. Bott, A. Norman Somers, Washington, D.C., for respondent.
R. M. Rybolt, Canton, Ohio, for Company.
Herschel Kriger, Canton, Ohio, for Unions.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This action having been heard upon the records, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that it lacks jurisdiction to review the order of the National Labor Relations Board, which petitioners herein complain of, under the provisions of either the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., or the Administrative Procedure Act, 5 U.S.C.A. § 1001 et seq.; American Federation of Labor v. N.L.R.B., 308 U.S. 401, 60 S.Ct. 300, 84 L.Ed. 347; Ohio Power Co. v. N.L.R.B., 6 Cir., 164 F.2d 275; Timken-Detroit Axle Co. v. N.L.R.B., 6 Cir., 197 F.2d 512, 513.  See also Heikkila v. Barber, 345 U.S. 229, 232-239, 73 S.Ct. 603; petition for rehearing denied 345 U.S. 946, 73 S.Ct. 828;


3
It is ordered that the motion of the National Labor Relations Board to dismiss the petition for review be sustained.